DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and currently under consideration for patentability.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 125 556.4, filed on December 23, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 31, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities: 
In Claim 1 line 8, the term “continuous continuation” is recited; however, this is redundant and should be corrected to: continuation. 
In claim 16 line 11, the term “body fluid” is recited; however, this is grammatically incorrect and should be corrected to: bodily fluid.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 are rejected for failure to distinctly claim the invention with use of the phrases “a free connection cross section”, “free minimum cross section”, and “continuous continuation”. The phrase “a free connection cross section” is vague and does not distinctly claim subject matter. For purposes of the examination, the examiner will interpret this phrase to mean the area in the suction tip that is unobstructed and where all fluid paths meet.
The phrase “free minimum cross section” is vague and does not distinctly claim subject matter. For purposes of the examination, the examiner will interpret this phrase to mean the width of the suction hole. 

Claim 7 is rejected for the failure to distinctly claim the invention as it is unclear what physical location is meant from the language “wherein the decentral suction holes enter the body”. It is unclear to the examiner if this phase is to mean where the holes begin at the surface of the device, or where the holes end in the interior of the device. For the purpose of this investigation the examiner will be assuming that the phrase is referring to the location where the holes begin, at the surface of the device.  
Claims 2-6, 8-15 and 17-20 are rejected for depending from rejected base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5- 8, 11, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooley (US 3963028 A).
Regarding Claim 1, Cooley discloses: 

- a main body (20) having a main axis and a wall (figure 1),
- a connector for a suction line (connector, 18), which is formed at the main body (20) on the main axis and which defines a free connection cross section (Figure 1 and 2) of the suction tip, and 
- a plurality of decentral suction holes (decentral apertures, 44a) which laterally enter in the main body, which extends through the wall of the main body (20) and which communicate with the connector (main bore, 38) within the main body (20) (figures 1 and 2), 
wherein a free minimum cross section of each decentral suction hole (44a), in a continuous continuation of its course through the wall of the main body (38), completely overlaps with the free connection cross section of the suction tip (20) (page 5, column 2, line 62-66).

    PNG
    media_image1.png
    134
    172
    media_image1.png
    Greyscale

Reference Figure 1
Regarding Claim 3, Cooley teaches the suction tip of claim 1 wherein the decentral suction holes (44a) entering in the main body are arranged on at least one virtual ring around the main axis (figure 1).
Regarding Claim 5, Cooley teaches the suction tip of claim 1 wherein the free minimum cross sections of the decentral suction holes (44a) in the continuous continuations of their courses through the wall (20) of the main body are uniformly distributed over the free connection cross section of the suction tip (annotated reference figure 1)
Claim 6, Cooley teaches the suction tip (20) of claim 1 wherein the minimum cross sections of the decentral suction holes (44a) are circular (figure 1).
Regarding Claim 7, Cooley teaches the suction tip (20) of claim 1 wherein the decentral suction holes (44a) enter into the main body at an acute angle of not more than 60 to the main axis (annotated reference figure 2).

    PNG
    media_image2.png
    309
    412
    media_image2.png
    Greyscale

Reference Figure 2
Regarding Claim 8, Cooley teaches the suction tip (20) of claim 7 wherein at least some of the decentral suction holes (44a) have a straight course through the wall of the main body (38) (Figure 2).
Regarding Claim 11, Cooley teaches the suction tip of claim 1 wherein the main body further comprises a central suction hole (central apertures, 44b) ( annotated reference figure 1).
Regarding Claim 14, Cooley teaches the suction tip of claim 1 wherein the free total cross section (38) of the main body steadily passes into the free connection cross section (14) of the suction tip figure 2).
Regarding Claim 16, Cooley teaches: 
A method of using a suction tip (page 3, column 1, line 12) suction tip comprising: 
- a main body (20) having a main axis and a wall (Figure 1),
- a connector for a suction line (18), which is formed at the main body (20) on the main axis and which defines a free connection cross section (Figure 1 and 2) of the suction tip, and 

-wherein a free minimum cross section of each decentral suction hole (44a), in a continuous continuation of its course through the wall of the main body (38), completely overlaps with the free connection cross section of the suction tip (20) (Page 5, column 2, line 62-66) in suctioning a body fluid of a human or animal (page 3, column 1, line 12).
Regarding Claim 17, Cooley teaches the suction tip (20) of claim 16 wherein the body fluid is sucked off during a medical intervention (page 3, column 1, line 12).
Regarding Claim 18, Cooley teaches the suction tip (20) of claim 16 wherein the body fluid is blood (page 3, column 1, line 12).
Regarding Claim 19, Cooley teaches the suction tip (20) of claim 18 wherein the blood is sucked off in an operating field (page 3, column 1, line 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 3963028 A) in view of Nguyen et al. (US 5827218 A). 
Regarding Claim 2 Cooley teaches the device of Claim 1.  Cooley fails to teach sum of the areas of the free minimum cross sections of the decentral suction holes is at least as large as the area of the free connection cross section.  
Nguyen teaches the suction tip for a surgical irrigation apparatus (abstract, line 1) wherein a sum of areas of the free minimum cross sections of the decentral suction holes (holes, 66)(column 6, line 24-36) is at least as large as an area of the free connection cross section (figure 3) of the suction tip (front end, 64) (figure 3). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction tip of Cooley to such that the free minimum cross section of the decentral suction holes is at least as large as an area of the free connection cross section similar to that disclosed by Nguyen in order to allow for increased fluid suction into the main body. 
Regarding Claim 4 Cooley teaches the device of Claim 3.  Cooley fails to teach sum of the areas of the free minimum cross sections of the decentral suction holes is at least as large as the area of the free connection cross section.  

Regarding Claim 12 Cooley teaches the device of Claim 1.  Cooley fails to a free minimum cross section of the central suction hole is equal to the free connection cross section. 
Nguyen teaches a suction tip wherein a free minimum cross section of the central suction hole (central opening, 65) is equal to the free connection cross section of the suction tip (inner tube, 70) (Figure 3). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to replace suction tip of Cooley to include a suction tip wherein the central hole equal to the free connection cross section similar to that disclosed by Nguyen in order to optimize and increase fluid flow (column 7, line 34-38). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 3963028 A) in view of Riek (US 20100222744).
Regarding Claim 9 Cooley teaches the device of Claim 1.  Cooley fails to teach a device wherein the decentral suction holes have a curved course through the main body.
Riek teaches a cannula for the purpose of being inserted into a patient (abstract) comprising: a guide tube (cannula, 10), a distal tip (lumen end, 52), a lateral opening (port, 18) with a curved fluid path (figure 6). 
Riek teaches a device wherein at least some of the decentral suction holes (18) have a curved course through the wall of the main body (figure 6 and figure 7). Therefore it would have been obvious 
Regarding Claim 10 Cooley teaches the device of Claim 9.  Cooley fails to teach a device wherein the curved course has a radius at least as long as the maximum diameter; however, Riek discloses a device wherein the curved course has a radius at least as long as the maximum diameter (Annotated Reference Figure 7). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction tip of Cooley to include a larger radius of the curved course from Riek so that the transition of the lumen into the guide channel is continuous and gradual as suggested by Riek in paragraph [0025].

    PNG
    media_image3.png
    356
    491
    media_image3.png
    Greyscale

Reference Figure 7
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 3963028 A) in view of Mahlmann (US 7,335,023). 
Regarding Claim 13 Cooley teaches the device of Claim 1.  Cooley fails to teach a device wherein each suction hole has an area of its free cross section which steadily decreases towards the connector.
Mahlmann teaches a device used when bodily fluids are evacuated and suctioned during a procedure (abstract) wherein each suction hole (channels, 134) (Figure 15)  has an area of its free cross section which steadily decreases towards the connector (grooves, 167) (Figure 17) (column 5, line 11-. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 3963028 A) in view of Cole et al. (US 20150209535 A1). 
Regarding Claim 15 Cooley teaches the device of Claim 1.  Cooley fails to teach the open cell sponge arranged in the cavity. 
Cole teaches the suction tip of claim 1 wherein an open-cell sponge (sponge, 112) is arranged in a cavity within the main body, wherein the suction holes (holes, 114) communicate with the connector through the open-cell sponge (112) (Figure 2) (Paragraph 18).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction tip of Cooley to include the sponge similar to that disclosed by Cole in order to add an additional suction material (paragraph 0018) and to treat the fluid (paragraph 0025).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 3963028 A) in view of Codisco (US 20160199831 A1). 
Regarding Claim 20 Cooley teaches the device of Claim 19.  Cooley fails to teach a device wherein the blood processed such that it can be returned to a patient at which a surgery is executed in the operating field.
Codisco teaches a system and methods for collecting and recovering blood cells wherein the blood processed such that it can be returned to a patient (paragraph 0037) at which a surgery is executed in the operating field (paragraph 0210). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the . 


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 3963028, US 20180133377 A1, US 20100137841 A1, and US 20150094696 A1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781